DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/08/2020 has been considered by the examiner.

Priority
3.	Applicant’s claim for benefit of foreign priority under 35 U.S.C. 119(a)-(d) is acknowledged. Applicant will receive the priority date of 08/29/2019 (Application No. TW108131110) 

Claim Objections
4.	Claim 1 is objected to because of the following informalities:  claim 1 recites "positon" in line 44, should read --position--, for correct spelling.  Appropriate correction is required.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: elastic member in claim 2, 5, 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 1-2, and 7 are rejected under 35 U.S.C. 102 a(2) as being anticipated by Barmore (US 5,582,080).
10.	Regarding independent claim 1, a ratchet wrench, including:
a main body unit (Fig 1, ratchet wrench body at 22) including a head portion (Fig 1, head 32) and a handle portion (Fig 1, handle 36, 38) which is connected to the head portion (Fig 1);
a ratchet mechanism, including a ratchet main body (Fig 9, driving member 42) and a pawl unit (Fig 11, ratcheting pawl 90), the ratchet main body being rotatably received and positioned within the head portion on an axis (Fig 4 and 9, driving member 42 rotates about main axis 34), the pawl unit being movably received within the head portion and meshable with the ratchet main body (Fig 4-6, ratcheting pawl is swingable and meshable with driving member 42);
a control assembly (Fig 11,12 and 13, control assembly comprises ratcheting pawl 90, control links 48 and 50), movably disposed in the handle portion (Fig 4), a part of the control assembly projecting within an interior of the head portion to move the pawl unit (Fig 4, control link 50 connected to ratcheting pawl 90 at interior of head portion to move the ratcheting pawl), the control assembly being operable from outside to rotate relative to the handle portion (Fig 4-6, knobs 54 can be manipulated from outside to rotate the ratcheting pawl 90 relative to handle portion 36) to be on a first position (Fig 5, teeth 96a mesh with teeth 74), a second position (Fig 6, teeth 96b mesh with teeth 74) or a third position (teeth 96a and 96b are symmetrical about middle line along ratchet wrench), the control assembly including an shaft (Fig 13, shank 134’), a driving member (Fig 12 and 13, driving member comprises downturn tip 138 and shank 120) and a switch member (Fig 4, link 50 and ratcheting pawl 90) which are in a co-movement relationship (Fig 4-6, link 50 and ratcheting pawl 90 are movably connected), the shaft being received within the handle portion (Fig 4), the shaft including a first end (Fig 13, first end portion is close to downturn tip 138) and a second end  (Fig 13, second end portion is close to  knob 54) which is opposite to the first end, the first end being closer to the head portion relative to the second end (Fig 4), the driving member being disposed on the first end (Fig 13, downturn tip 138 is disposed at one end of shank 134’), the switch member being disposed on the second end (Fig 13, knob 54 is disposed at one end of shank 134’), the driving member projecting within the head portion to drive the pawl unit (Fig 4-6, Col.5 lines 59-60), the switch member for being operated and rotated from outside (Fig 4, knob 54 is operated from outside to rotate pawl 90); 
wherein when the control assembly is on the first position (Fig 5), the control assembly controls the pawl unit to be only meshed with one of two sides of the ratchet main body so that the ratchet main body only rotates in a rotation direction (Fig 5, teeth 96a of ratcheting pawl 90 meshed with teeth 74 of ratchet gear 64 of driving member 42); when the control assembly is on the second position (Fig 6), the control assembly controls the pawl unit to be meshed with the other of the two sides of the ratchet main body to make the ratchet main body to rotate in a direction opposite to the rotation direction (Fig 6, teeth 96b of ratcheting pawl 90 meshed with teeth 74 of ratchet gear 64); when the control assembly is on the third position, the control assembly controls the pawl unit to be meshed with the two sides of the ratchet main body opposite to each other so that the ratchet main body is non-rotatable (a portion between teeth 96a and 96b of  ratcheting pawl meshes with teeth 74);
wherein the control assembly is movable toward or away from the head portion on an extension direction of the handle portion (Col.6 lines 8-15, control links 48 is moved for operating toward/away from head portion), the ratchet mechanism further includes a driving head (Fig 9, drive spindle 44) and a quick release unit (Fig 14a), the driving head is co-rotatably disposed on the ratchet main body (Fig 9, spindle 44 is co-rotatably disposed on ratchet gear 64, understanding spindle is rotatably attached to ratchet gear 64 of  ), the driving head is for being inserted into a socket (Fig 1, Col.4 lines 20-21), the quick release unit includes a pushing member (Fig 14, cam element 122) and a linkage assembly (Fig 14, releasing pin 80), the pushing member is movably disposed between the driving member and the linkage assembly (Fig 4, cam element 122 is disposed between releasing pin 80 and downturn tip 138), the linkage assembly is disposed through the driving head (Fig 14) and movable between a releasing position (Fig 14a) and a positioning position (Fig 14), the linkage assembly is normally on the positioning position for engagement with the socket (Fig 1, Col.4 lines 19-23) , when the linkage assembly is on the releasing position (Fig 14a), the linkage assembly is non-engaged with the socket (Col.4 23-26), and when the control assembly moves toward the head portion, the driving member (Fig 12, shank 120 of control link 48) moves toward the ratchet main body to push the pushing member to move (Fig 12, cam element 122 is connected to shank 120), and the pushing member actuates the linkage assembly to move from the positioning position to the releasing position (Fig 14 and 14a, cam element  122 moves forward to press down releasing unit 80).

    PNG
    media_image1.png
    204
    537
    media_image1.png
    Greyscale

Figure 1


    PNG
    media_image2.png
    184
    510
    media_image2.png
    Greyscale

Figure 4

    PNG
    media_image3.png
    193
    173
    media_image3.png
    Greyscale

Figure 9


    PNG
    media_image4.png
    148
    315
    media_image4.png
    Greyscale

Figure 12


    PNG
    media_image5.png
    123
    323
    media_image5.png
    Greyscale

Figure 13
11.	Regarding claim 2, Barmore discloses the limitations of claim 1, as described above, and further discloses a first elastic member (Fig 14, compressing spring 132), one of two ends of the first elastic member abutting against the main body unit (Fig 14, one end of spring 132 abuts against main body), the other of the two ends of the first elastic member abutting against the control assembly (Fig 14, one end of spring 132 abuts against stub bin of link 48) to bias the control assembly to move away from the head portion (Fig 14, Col.5 lines 31-35), the driving member being normally non-abutted against the pushing member ( Fig 4, downturn tip 38 is non-abutted cam element 122).

    PNG
    media_image6.png
    136
    517
    media_image6.png
    Greyscale

Figure 14

12.	Regarding claim 7, Barmore discloses the limitations of claim 1, as described above, and further discloses wherein the head portion includes a first face (Fig 1, the lower face of head portion) and a second face (Fig 2, upper face of head portion) which is opposite to the first face, the first face has an input opening (Fig 1, a place at lower face of  head portion where drive spindle protrudes), the ratchet mechanism enters the interior of the head portion through the input opening (Fig 1), and the second face is a structure which has an intact surface (Fig 2, upper face is solid face, corresponding to intact surface).

Allowable Subject Matter
13.	Claims 3-6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding 

Regarding claim 4, the closest art of record, Barmore (US 5,582,080), discloses the limitations of claim 1, as described above, but Barmore, alone or in combination does not teach, suggest, or make obvious the roller at one end of linkage and receiving slot at other end of linkage, disposed and functioning as required by the claim, in combination with the additional elements of claim. Additionally, Crawford (US 20100132517) also teaches ratchet wrench defines a cutout at one end of shaft for interacting with detent ball; however, Crawford does not teach the roller at other end of shaft, disposed and functioning as required by the claim.

Regarding claim 5, the closest art of record, Barmore (US 5,582,080), discloses the limitations of claim 1, as described above, but Barmore, alone or in combination does not teach, suggest, or make obvious the pawl unit includes two second elastic members, disposed and functioning as required by the claim, in combination with the additional elements of the claim.

Regarding claim 6, the closest art of record, Barmore (US 5,582,080), discloses the limitations of claim 1, as described above, but Barmore, alone or in combination does not teach, suggest, or make obvious the positioning mechanism includes an engaging assembly and three recesses, positioned and functioning as required by the claim, in combination with the additional elements of the claim.

Claim 8 would be allowable as being dependent from an allowable claim.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Simmons (US 6948405), Ebert (US 4274311) and Rantanen (US 4308769) teach a ratchet wrench in which the rotational direction of ratchet gear can switch by the mechanism control disposed at the end of handle of wrench body.




15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM V TRUONG whose telephone number is (571)272-7576.  The examiner can normally be reached on Mon-Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA CARTER can be reached on (571)-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TAM VU QUANG TRUONG/Examiner, Art Unit 3723                                                                                                                                                                                                        

/BRIAN D KELLER/Primary Examiner, Art Unit 3723